-.

                                                                      218




             OFFKE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN
QDULO
    0.MINN
.-001uu



    Xoaomblr A. t. Brrag, fr.
    CriminalMrtriat Attorney
    BllUboro, Teur
    Dam siri




                                                 or Dtate npn-
                                             tte* ia orrtaia




                                       add attor thr eiieo-




         oouatiw .forf4
        iaolud* TlotorialRopwon%8tiro, .iathe &e&l*
        laturo,#hall hare hlB.or her name &or& on mob
        primaq ballot in leh oeuntias,  J 088 ad aatn
                                                                    as


                                                        ..




             hs OT rho has pal6 to thr Countylkxaoutiv.Oom-
             mittee of the politioalpart+ whose n~i~tiOD
             ho of sho seeks, thr SUEIof tifty DolhrS ($50).
                 Tt  being the purpose oi this h06tto require
c            iF&:    ant of Tlity Dollars($50) as a pnrsquislte
                   CL tha name a? tha oandidats plaood on tha
             oitloialballot in any primaryslostlonin saoh and
             all oouatieshsralnabovssat out.#        ,
              Ssotioabb of ArticleS oi the Uonstltutionot Texas,
    reads, in part, as follows:
                                 shall not',axespia8 othar-
                 *The I.8gislaturs
             rlss providedla this OOnstit~t~on,pass anr looal
             or spaoiallaw,euthorlaingr
                  *And in all other eases when a gsnoral law
             aan br'mda appliaablo no looal or spsoiallaw
             shall bs snaotsdIprovided,    that nothinghsrsin
             oontained  shall br oonstrusd to prohibitthe
             Lsglslaturr?rom passingspaolallaws for ths
              reservationof the game and fish of thi8 Stats
             4a osrtalnlooalities.~
                 The followingrulss are pertinentto tEe problemat
    hand t

                 RUlassl~ioetionof oities aad oounties by
             population,and legislationagplloablato suah
             olassifioation,has gasrally bran sust@lned
             w&err a substaati~l,r~asonappearsfor suoh
             olassi?ioatlon.
                 *Xi the olassifloatlon a? oltissor oountlss
             is based oa populatian,wEetheran sot is to bs
             ngardrd a8 spoolal,and whother its operation  Is
             uniformthroughoutthe State, drpsnds upon whether
             population affordsa fairbasis for ths olassiflaa-
             tion with rsfsnnos to the mattapsto whioh it n-
             laths,and whether ths result it looempllshssis
             in taot a real o&ssifloatlon upon that basis,
             and not a designation of a singleoity or oounty
             to uhloh alone It shell apply, underthe gulsa OS
                                                  ~..         1’

                      *      .




    waomblo          A* 7, 1#?7aa,
                                 ifr.,740 3
                                                                                                ..




                               Rrkor-Wa8hi4toa
             lueh llassifIoatlon,                        00. tsr Xumar
             QIt7,         98 ma. t88 88 t. 981.9 blth vv *State,l80
             Tea. ur.481*4*                A.r.         (U)        ma.               :
                     *TherlasrUlsatloa
                                     840 toa must net is
             real         or rubstantial       dietins        PLou, uhloh mn4otr
             011,    olsss       I8   truth,      distlwt            or   dU?uaat        fro8
             aao*hw &or      * l Tharmmust exist areamaablr
                                      l
              w$UloatIaa ror the olassifioatioa;  thst   is,
             ihl bUI8 of the llasstileatlea  lnro&odRust
             hua a ,dnet ml&is8 to the tupow oz,ths
             &m * l. t l I MoQulUoa on mmt l*l Oa*ratlom,
             pp* 44, 4%
                     Zt Is olearthatArtfolo                         8lM0,     br It8 tom@, a)pllor
    oril7to oountlw *hati a 70 ulatleaof not lers themfort -
    three t&wand aa& not more t& rort7-thr.0thounnd oao htan-
    clnd an@%8 all lountleria thL# 8tatehavl4   a popdatloa ot
    not ilss~thurslxt7thoasanl&A& not row thanslrtfthousand,
    oao hwdrdead la all oountles of this 8tato h&tin@not less
    taut ninotpaI&ht thousaM anl sot man then alast~l~o~thow-
    an&,rsoordt4to the lastpreorlhg 7obem.fOeasus
    when such oouatlssooastituta a W nsoatetito l%mtrIot.*fs
    UtiOlO   8~lbO'XS@#hMt    t0 kc)tiW ib of &tlolo a of tJ30  ooa-
    stitutioa  of Tens?   Its thlr an attempt 00 thomrt  of tho
    Legls&tura   to oneeta leoal or 8 *la1 lawbra 8~ rnmllaw
    lUI ba aa1 has boon mdo l    pplisabret Wo hold thatf[
                                                         t ie.
             k aPe wonsd that Bill Oaunty,Tans, he4 a
      pulatloa08 iopt -thrso thouanti aad thirt7-dlq
    c tholB8Otider   J Osasw~ kmrro    Oouat7,  Teus, a
                                                                                            l
                                                                                            o o o ~f.A
    $1~ of sixt7 th o w~,fIve  h w& ed~4 so v~~ looorlr4 to-
    suah OO~SW, ana %oLonw oOunt7, T&x&sa populatlorr d nlnotp
    llghtthowan4 sir hundred and sirrrtphro    lahabltaats.  koh
    oi thosooountk oonstltuto   a ropnrontatire   bistriotunder
    A?tiol* lOcl,RetIs& oitia m4tuter Mu).                                          BLWOaTo uio on4
    oouatlas  moroovor  undor tho 1tOO kern1                                    Gonsur,to whirh
    Artlolo$1.u* wilAppl7.
              Ala lopntlosothrrthamthosoemmuatod IB ml.10
    81180 ud Art1010 8ll.a of Torma*l)AaEetato4  Qivll Dtatutos,
    an   ro~I4od for In ths pnoral rtatuto ArtId    8114. An-
    lorlr4 to this Mtlolo, *no orndi4ato lo* nomlnatlon for




-
                          .
                                                                    223.
EoaorabloA. 7# Br7aai7rr, pas* 4
                                                     ..

Stat0 Saaator or ~opnsoatatlvo In the Lo s&two     shall bo
requiredto pa more thanOn0 IkllW (81.8t1 to 8gIrz;7
aooutlvo oomttoo
              I     or y   other person or aa7
sonittoo  l# his portion o? suoh oxpoaso for hording suoh
9m*a
           Oanoodlagthe pwor of tho Lo#lslatur& to okssI?7
laoardI    to pepulatlon,Is th ellassI?ioatloa
                                             herebased    on
poao: Y 8 grouad~t 28 then sas dlffonaoo     ln tho oouatlos
          pulatioab?mkots, whloh bean a just    and proper
nlatloa ci the nrbfootutter of the legIslatloa? Lat u8
oxaminotho praotloalopontlon o? this ststuto.     j

           0horok.oOOuatf,Tsxaa,aeoor&I~#    to tha 1980 Yodoral
                  ula tio a of ~ort74&00  thswaa& on0 hundred
             T Pl oa.u&l&ator  for stateroprrsoati~In In that
tount7 4     nqulrod to pa to the Count7 xxocutlvoCam1tt.0
*not pro than On0 Bollar I#l.)t* rot oandI&atos    for nprosoata-
tire ln Bill Couat7, Tssas, suoh oountrharlq a po ulatlon of
on17 fort79fourporeoarloss thaa OhorokooCouat7, 48xas,were
nqulred under Art1010bllbo to pa7 ofor to tb Oount Bwoutlro
Oormrittoo tlftt404ars.     Burol7,hen is a aoro arbl I rar7 and
oaprlolourr lslootloaof HI4 Oumnt~,the olassl?1oatIoa     harI4
no naeonablo   rolatloa8hlp  to the subjoot matter of the on-
lotmsnt.
          Insofaras tho seooa& 7opIllatIoh    bnokot Is oo~~srao&,
8Ixt7 thoueea&to sIxt7 thousand,six hundro&,asoordIag to the
19SO ?o&usl 01asu8,Satarm Oount7,      Texas, is the on17 oouatr
ofAn& withis ItI 7ot fhlrostoa Oouatrrith a populationof
sIxt7-row thousaab ?our hundredaad oao, aad Uraysoa aouat7
with a pepulatioa04 sM7-five     thousand,eight huadrodand
fortf-throoInhabitants as nomplss, a&-otroatod dIffsrontl7.
LIlwwlso,KO~O~BW Want7 with a poprr;latloa     e? aIastt-oI&ht
thousand,six huadro& and lIghb7-twoinbabItaats Is tho onl7
oount7 aooordlagto tho 1980 ?edsnl Oomus, ?allIa&within
tho bnokot aiaotpol&htthauson&to aInot7-alnothouBan&.
In oountlorabove tillbda thatpa ulatlonbraokotosn&I&atss
are a~oorao&airr0Pm tnatmoat.       t ust *    mndidatss for
llootloa to the Loglslaturoin Bill, lkture and YoLonasa
Counties should. bo required to par ?l?t (#SO.OO)    dollan to
the Want7 hooutlvo    0uamitt.o and oendI dates for the same o?-
tloo rosldlngLa ooPntio8 o? @water and loss populationshould
pa7 oa17 one (#LaOI &al&r Is lp        nt neither ?rtm tho statute
nor aa valid mason w 9aa ooaoo!-   vo*
                                                                        .-
                                                                             222

    Boaorablo A. 7. ErJOn, fr’r,   -60 5                     ."
i


              600 the nosnt oa8sof Ih Parts Iorgusoa ~13t8. 1.
    (ad) 408, whoroin the Courb of CriminalAppealssaid1
                   ~onoror, the olassI?IoatIoa  soot td be
         based men17 on the numbers o? poop10 In the various
         oountIos 6Ot a sto lgor sos, o? physloal IB?IMtIss,
         or in w other manner whioh would appear to be a just
         or masonablo basis for olassl?Ioatloa.Uo are not ua-
         8Ia&?ul of the power a64 authorit o? the Loglslaturo
         to olassl?7looordiag to popQst:oa,,but rush ~okssl-
         ?IoatIoawet bo based oa re&mnablo&ZWI6&8          - mm
         U??oronoo whioh boars a jwt and proper mntatloa to
         the lttmpto4 olassISioatloa     ‘dl aat a men-•rbltrw
         solootIoa.      Willou&b~ aa the OoastItutioa,- Vol. 8,
         sea. 458 (1910 tditioa)r     This boirq true,   wo rail to
         890 a roasoaablo basis for the olnrdflsatloa        Ia tho
         lnstaat 0180. Just whf the poop10 tn Lamar       Uouaty  and
         tho poop108of other oountlu talliagulthin the
         presoribe6     populationbraoksts should be aooordsd
         dlitomnt treatment to the pooploso? nthor oountlos
         o? this Stat0 Is apparent aolthor tic% the Aet nor
         frop the moor4 boron us.*
               Ooasoquontl~ it 1s the opinion of this dopartmnt
    -4  70~ aro rospo9tfuli7lavisoa that   Art1010Wgo, Varaoa’s
    Annotated ditll  gtatutos being Ii.21.lOpb, Aate 1939, 4bth
    3.06..r0latia6to pamaonC8$0 the Oouat     hooutivo Uarholttoo
    by oisbldatos for #t&to nprossntatIrr   I osrta$a aountlor
                                             n
    Is null and rold,,@kdsame being rbpugaant to S8o. Bibof
    Art1018S of *ho #nrtItutloa OS Tous.
                                                Tom tru17 yours
                                        ATTOI1poLT
                                                t.SNMtUCl     TEXAS
I




                                    J       /